DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2018/0016383).
Regarding claim 6: Gross is directed to a coated substrate comprising a substrate, the substrate selected from glass and plastics in general ([0184] Gross) and 
	a coating over the substrate, the coating comprising: (see abstract)
		a polymer binder of a hardenable material continuous matrix 
a plurality of nanoparticles including silica nanoparticles and fluoropolymer particles of polytetrafluoroethylene and combinations thereof ([0045] Gross). 
While a specific coated substrate comprising both a first plurality of particles comprising silica and a second plurality of particles comprising fluoropolymer particles is not mentioned in a single coated substrate simultaneously, it would have been obvious to have done so since a combination of both is taught as suitable at [0045] from a reasonable number of possible choices. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a coated substrate comprising both a first plurality of particles comprising silica and a second plurality of particles comprising fluoropolymer particles.
The transparency is at least 80% light transmission in the range of 400 to 900 nm ([0021] Gross) (equivalent to a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm). 
Regarding claim 7: The coating composition comprises 0.5-10 wt% nanoparticles ([0153]). 
Regarding claim 8: The coating composition comprises 0.5-10 wt% nanoparticles, which include the second plurality of nanoparticles ([0153]). 
Regarding claims 9-10: The water contact angle is greater than 110° in Examples 2-3, 5-7 (Table 1). 
Regarding claims 11-13: Gross doesn’t mention a water slide off angle or an ice adhesion strength. 
However, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition of Gross is substantially identical to the composition of the present invention, as discussed previously. 
Hence, Gross suggests a coated substrate coated substrate that has a transparency of at least about 80% light transmission at one or more wavelengths from 380 to 740 nm and an ice adhesion strength of about 60 kPa or less. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 6 above, and further in view of Constantinou et al. (US 2016/0200953) as evidenced by Beach et al. (US 4,366,075) and the datasheet for Cab-O-Sil 720. 
Regarding claim 14: Gross discloses nanoparticles of silica that can be surface modified with a hydrophobic material of alkylsilanes ([0032] Gross), although doesn’t recite nanoparticles of claim 14. 
Constantinou is directed to hydrophobic coatings as discussed previously. Suitable silica nanoparticle include Cab-O-Sil TS 720. The silica is fumed silica ([0047]) (equivalent to unprecipitated, non-colloidal, and non-porous). The silica nanoparticles are surface modified with a siloxane including polydimethylsiloxane including Cab-O-Sil TS 720. Per Beach, Cab-O-Sil forms a branched chain structure. Per the Cab-O-Sil TS 720 datasheet, it is a fumed silica that is surface treated with polydimethylsiloxane.
One skilled in the art would have been motivated to have selected  Cab-O-Sil TS 720 as the silica nanoparticles of choice in Gross since it is exemplified in Constantinou to provide the hydrophobic coatings ([0070] Constantinou). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected Cab-O-Sil TS 720 as the silica nanoparticles of choice in Gross.

Response to Arguments

Applicant's arguments filed 6/2/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 9-10 Remarks) the claims have been amended to recite a second plurality of particles comprising fluoropolymer particles. 
The rejection of record has been withdrawn. However, the rejection has been recast above over Gross. 

Applicant argues (p. 10-11 Remarks) Constantinou and Liu do not disclose the currently amended claims.
This argument is found persuasive and the rejections over Constantinou and Liu have been withdrawn. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764